DETAILED ACTION
The communication dated 2/16/2022 has been entered and fully considered. 
Claims 1-2 and 11 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be: FAIRY et al. (U.S. PGPUB 2008/0317898), hereinafter FAIRY.
FAIRY teaches a process for inserting a cavity insert (56) into a cavity (52) [0022] and shows two injectors [Fig. 1]. FAIRY teaches valve pins (68) that extends through the transverse openings (58) [0025]. FAIRY teaches each valve pin (68) is slideable through a valve disk or valve pin bushing (70) [0026]. FAIRY teaches the main actuator (82) moves the valve pin (68) between a fully closed position [Fig. 3]  and a fully retracted position wherein melt is free to flow from the nozzle melt channel (36), into the mold cavity (52) [0027]. FAIRY teaches the actuators may be controlled by electric actuation, magnetic actuation or a synchro plate to gang up on several valve pins together [0028] and a valve pin (250) extends through the lower portion of each nozzle (224) to control melt flow through a respective mold gate (252) and the valve pins (250) are controlled by actuators [0037]. FAIRY shows the valve pins are on opposite sides of the cavity insert (56) [0022; Fig. 1]. 
FAIRY fails to teach, suggest or disclose: detecting, during injection, any flexural deflection of the core, and upon detecting flexural deflection of the core, reducing or eliminating such flexural deflection of the core by adjusting at least one among a position, speed, acceleration and stroke of the pin valves so as to adjust the pressure and/or the flow rate of the injected plastic material, wherein in order to detect the flexural deflection of the core, a position of a free end thereof is measured, and wherein the pin valves facing the core at opposite sides thereof are separately controlled and utilized to correct the detected flexural deflection of the core by adjusting, based on the detected flexural deflection, at least one among the position, speed, acceleration and stroke of each pin valve so as to adjust the pressure and/or the flow rate of the injected plastic material. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not reasonably be motivated to modify FAIRY, by having detecting, during injection, any flexural deflection of the core, and upon detecting flexural deflection of the core, reducing or eliminating such flexural deflection of the core by adjusting at least one among a position, speed, acceleration and stroke of the pin valves so as to adjust the pressure and/or the flow rate of the injected plastic material, wherein in order to detect the flexural deflection of the core, a position of a free end thereof is measured, and wherein the pin valves facing the core at opposite sides thereof are separately controlled and utilized to correct the detected flexural deflection of the core by adjusting, based on the detected flexural deflection, at least one among the position, speed, acceleration and stroke of each pin valve so as to adjust the pressure and/or the flow rate of the injected plastic material, and the applicant has done so for the benefit of adjust the position, the speed and the acceleration of the pin valve to adjust the pressure and the flow rate of the injected plastic material to avoid: breaking of the core, aesthetic defects of the moulded components, as taught in the instant specification [pg. 1, lines 30-35 – pg. 2, lines 1-5; pg. 2, lines 15-23].
Furthermore, the applicant’s arguments in the Remarks of 2/16/2022 were persuasive, specifically that the combination of FAIRY, NIEWELS, BABIN and TABASSI would not be obvious to one of ordinary skill in the art [pg. 6] and TABASSI discloses the concept of adjusting, based on the detected flexural deflection, at least one among the position, speed, acceleration and stroke of each pin valve, but actually only teaches the concept of adjusting the flow of molten material between gates to balance the fill rate and TABASSI does not disclose any use of pin valves [pg. 7 of the Remarks of 2/16/2022]. The applicant also argues that one of ordinary skill in the art would be discouraged from combining TABASSI with a reference such as BABIN that discloses general pin valve control to change molten flow [pg. 8 of the Remarks of 2/16/2022].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748